FILED

UNITED STATES DISTRICT COURT

F0R THE DISTRICT oF C0LUMB1A _j;_jg_ 3 o m3

~_`.‘=erk, U.S. District & Bankruptcy

) hurts for the District of Columbia
BOBBY E. HAZEL, )
)
Petitioner, )
)

v ) civil Acri@n No. l -3, \ [ (p l
)
DISTRICT OF COLUMBIA, )
)
Respondent. )
)
MEMORANDUM OPINION

In the United States District Court for the Eastem District of Virginia, the petitioner was
convicted of first degree murder while armed, among other offenses, and on .luly l6, 1993, he
was sentenced to a tenn of life imprisonment without parole. Pet. at 2; see Um`ted States v.
Hazel, 33 F.3d 53 (4th Cir. 1994) (per curiam). According to the petitioner, the District of
Columbia conducted video surveillance of the housing unit at the Lorton Correctional Facility
where the murder occurred, see z'a’. at 4, and the District’s failure to produce the missing video
recordings "resulted in fabrication of the evidence" against him, z`d. at 4-5, in violation of his due

process rights. la’. at 5-6.

The petitioner neither "seek[s] to challenge the execution and duration of his term of
imprisonment," Pet. at 6, nor intends for his pleading to be construed as a civil complaint, ia’. at 6
n.3. Yet he demands a writ of habeas corpus "in the interest of justice" and "demand[s] that the
respondent . . . show cause," id. at 7, noting that he is "prevented . . . from pursuing a collateral

attack [on his sentence] under Title 28 U.S.C. Section 225 5," id. at 5 n.2. Instead, he demands

the video recordings on the theory that their introduction at a disciplinary hearing in 1992 would
have exonerated him. Id. at 4. lt is apparent that petitioner is attacking his conviction by an
impermissible means, rather than presenting his challenge by motion in the sentencing court
under 28 U.S.C. § 2255. See Ojo v. Immigration & Naturalz`zation Serv., 106 F.3d 680, 683 (5th
Cir. 1997) (noting that a motion under § 2255 "is the proper means for attacking errors that
occurred during or before sentencing"). This Court is without jurisdiction to entertain the
petition, and it therefore will be dismissed. See Moore v. Smith, No. 06-5078, 186 F. App’x 8
(D.C. Cir. 2006) (affinning district court’s dismissal of habeas petition for lack of subject matter
jurisdiction where petitioner mounted collateral attack on his sentence); see also United States v.
Hazel, No. 93cr62, 2013 WL 1450908, at *1 (E.D. Va. Apr. 9, 2013); Hazel v. Cross, No.
1:09CV4, 2009 WL 1921185, at *2 (N.D.W. Va. July 2, 2009), recons. a'enied, 2009 WL
2176041 (N.D.w. va. July 20, 2009),¢1,7’¢1, 334 F. App’x 536 (4rh Cir. 2009) (per curiam).

An Order accompanies this Memorandum Opinion.

£%l'\  

DATE:
 ) 3 United States District Judge